JONES, Judge.
This is an appeal from a conviction sustained by Andy R. Beasley in the County Court of Stephens County wherein he was sentenced to serve 30 days in the county jail and to pay a fine of $50 and costs upon a plea of guilty to the charge of illegal possession of intoxicating liquors.
No motion to withdraw the plea of guilty was made either before or after sentence was pronounced and counsel has wholly failed to point out any legal cause that would justify an appellate court in interfering with the judgment and sentence.
It is therefore ordered that the judgment and sentence of the County Court of Stephens County be and the same is hereby affirmed.
POWELL, P. J., and BRETT, J., concur.